DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (7/15/22 Remarks: page 8, line 7 – page 12, line 21, particularly page 9, line 10 – page 21, line 14) have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues (7/15/22 Remarks: page 9, lines 11-16) that the claim as amended recites “a Compound Eye Vision (CEV) image captured by a plurality of lens elements included in a multi-lens array” and “wherein the CEV image is acquired by overlapping capturing of a same scene with different viewpoints”.
Concerning the capturing of an image by a plurality of lens elements in a multi-lens array, Oikawa discloses that the camera captures an image by way of the lens array (Oikawa Abstract, “An image of a stereoscopic display 27 with a display 1 and a lens array 2 integrated with each other is taken by a camera 3”).
Concerning the acquiring of the CFV image by “overlapping capturing of a same scene with different viewpoints”, the multi-lens array of Oikawa consists of an array of lenses each of which captures an image from its respective viewpoint (Oikawa Abstract, paragraphs 0076-0077, and Figures 1-2, images captured by camera 3 by way of a plurality of lens elements in an array 2), in a manner corresponding to the capturing of a same scene with different viewpoints as set forth in the present disclosure (Specification paragraph 0052 and Figure 8).
With respect to claim 1, Applicant argues (7/15/22 Remarks: page 9, line 17 – page 10, line 13) that the camera of Oikawa does not include the lens array of Oikawa, and that the image captured by the camera is displayed by the lens array.
However, as noted above Oikawa discloses that the camera captures an image by way of the lens array (Oikawa Abstract, “An image of a stereoscopic display 27 with a display 1 and a lens array 2 integrated with each other is taken by a camera 3”). This is consistent with the claim mapping (see below) of the relevant claim language
…acquiring a target image (Zafeirouli Section III-A, input image) including a plurality of individual images included in a Compound Eye Vision (CEV) image captured by a plurality of lens elements included in a multi-lens array…
With respect to claim 1, Applicant argues (7/15/22 Remarks: page 11, lines 1-9) that Zafeirouli does not overcome the previously stated alleged deficiency in Oikawa.
Applicant’s arguments with respect to the previously stated alleged deficiency in Oikawa are addressed above.
With respect to claim 1, Applicant argues (7/15/22 Remarks: page 11, line 14 – page 12, line 10) that the combination of the Zafeirouli and Oikawa teachings set forth in the outstanding 35 USC §103 rejection is improper because it would change the principle of operation of the prior art being modified by the combined teachings in such a way as to render the prior art inventions unsatisfactory for their intended purposes. Specifically, Applicant argues that Zafeirouli is directed to an arrangement for processing an input image to obtain increased resolution while Oikawa is directed to a display.
However, as noted above, Oikawa includes the acquisition of an image (Oikawa Abstract, capture of an image conveyed through lens array 2 by camera 3). Thus, Oikawa discloses an arrangement for acquiring an image, which could then be processed to obtain increased resolution using the teachings of Zafeirouli without changing the principle of operation of either so as to render either unsatisfactory for its intended purpose.
With respect to claim 14, Applicant argues (7/15/22 Remarks: page 12, lines 13-14) that claim 14 is allowable for reasons similar to those advanced with respect to claim 1.
Applicant’s arguments with respect to claim 1 are addressed above.
With respect to claims 2-3, 7-8, 10, 13, 15-18, & 19-20, Applicant argues (7/15/22 Remarks: page 12, lines 15-17) that claims 2-3, 7-8, 10, 13, 15-18, & 19-20 are allowable by virtue of their dependency from their respective parent claims 1 & 14 and because of the additional features recited therein.
Applicant’s arguments with respect to claims 1 & 14 are addressed above.
Applicant's argument that claims 2-3, 7-8, 10, 13, 15-18, & 19-20 are allowable because of the additional features recited therein fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
With respect to claims 4-6, 9-12, 16, & 19, Applicant argues (7/15/22 Remarks: page 12, lines 15-17) that the features of claim 1 allegedly not taught by Zafeirouli and Oikawa are not taught by Yamaoka, and that claims 4-6, 9-12, 16, & 19 are allowable by virtue of their dependency from their respective parent claims 1 & 14 and because of the additional features recited therein.
Applicant’s arguments with respect to the claims 1 & 14 are addressed above.
Applicant's argument that claims 4-6, 9-12, 16, & 19 are allowable because of the additional features recited therein fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
(Examiner notes that the outstanding rejection of claim 19 cites the teachings of Zafeirouli in view of Oikawa and further in view of Yamaoka. Thus, the inclusion of claim 19 with the set of claims found unpatentable over Zafeirouli in view of Oikawa appears to be a typographical error which does not affect the substance of Applicant’s argument but is noted here to clarify the record.)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-8, 13-18, & 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zafeirouli (“Efficient, Lightweight, Coordinate-Based Network for Image Super Resolution”, cited in 4/16/20 Information Disclosure Statement) in view of Oikawa (US 20060132916, cited in 4/15/22 Office Action).
With respect to claim 1, Zafeirouli discloses:
Claim 1: An image restoration method comprising:
acquiring a target image (Zafeirouli Section III-A, input image) … ;
inputting the CEV image as the target image together with pixel position information of the plurality of individual images to an image restoration model (Zafeirouli Section I, final paragraph, “we propose” coordinate-based (i.e. based on pixel position information) image restoration; Zafeirouli Section III-D, coordinate information exploited in restoration process); and
obtaining a restoration image of the target image from the image restoration model based on the target image and the pixel position information (Zafeirouli Section I, final paragraph, “we propose” coordinate-based (i.e. based on pixel position information) image restoration; Zafeirouli Section III-D, coordinate information exploited in restoration process),
….
Zafeirouli does not expressly disclose a lens array arrangement with a plurality of lenses in a multi-lens array.
Oikawa discloses:
…including a plurality of individual images included in a Compound Eye Vision (CEV) image captured by a plurality of lens elements included in a multi-lens array (Oikawa Abstract, paragraphs 0076-0077, and Figures 1-2, images captured by camera 3 by way of a plurality of lens elements in an array 2)…
…wherein the CEV image is acquired by overlapping capturing of a same scene with different viewpoints (Oikawa Figure 8 and paragraphs 0076-0077, capturing of a scene with different lenses each at a respective different viewpoint).
Zafeirouli and Oikawa are combinable because they are from the field of image processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the lens array of Oikawa to the image acquisition of Zafeirouli.
The suggestion/motivation for doing so would have been to provide a stereoscopic image (Oikawa Abstract).
Therefore, it would have been obvious to combine Zafeirouli with Oikawa to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 above to claims 2-3, 7-8, 13-18, & 20:
Claim 2: The image restoration method of claim 1 (see above), wherein the pixel position information comprises images representing pixel positions in the target image based on two-dimensional (2D) coordinates (Zafeirouli Figure 5, two-dimensional images).
Claim 3: The image restoration method of claim 1 (see above), wherein
the pixel position information comprises a first image, in which, a first value changes in a first axis direction in Cartesian coordinates, and a second image, in which, a second value changes in a second axis direction perpendicular to the first axis direction (Zafeirouli Section IV-B, additional image channels having i and j coordinates ranging from 0 to 1), and
the first image and the second image have a same resolution as the target image (Zafeirouli Section IV-B, i and j image coordinates corresponding to image).
Claim 7: The image restoration method of claim 1 (see above), wherein the pixel position information and the target image are concatenated with each other and input to the image restoration model (Zafeirouli Section III-D, concatenation of coordinate information and image input information).
Claim 8: The image restoration method of claim 1 (see above), wherein the pixel position information and a pixel value of the target image are input to a convolution layer of the image restoration model (Zafeirouli Section III-D, concatenation of coordinate information and image input information and input to coordinate convolutional layer).
Claim 13: A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the image restoration method (Oikawa paragraphs 0037 & 0080, software stored in computer-readable storage medium) of claim 1 (see above).
Claim 14: A computer-implemented method of restoring an image in a trained neural network comprising:
receiving a target image (Zafeirouli Section III-A, input image) including a plurality of individual images included in a Compound Eye Vision (CEV) image captured by a plurality of lens elements included in a multi-lens array (Oikawa Abstract, paragraphs 0076-0077, and Figures 1-2, images captured by camera 3 by way of a plurality of lens elements in an array 2);
receiving pixel position information of the plurality of individual images (Zafeirouli Section I, final paragraph, “we propose” coordinate-based (i.e. based on pixel position information) image restoration; Zafeirouli Section III-D, coordinate information exploited in restoration process);
applying one or more transformations to the target image based on the pixel position information in one or more layers of the trained neural network (Zafeirouli Section III-E and Figures 1-3, network image transformation);
creating a restoration image based on the one or more transformation applied to the target image (Zafeirouli Section I, final paragraph, “we propose” network for image restoration); and
outputting the restoration image (Zafeirouli Section III-E and Figures 1-2, network output),
wherein the CEV image is acquired by overlapping capturing of a same scene with different viewpoints (Oikawa Figure 8 and paragraphs 0076-0077, capturing of a scene with different lenses each at a respective different viewpoint).
Claim 15: The computer-implemented (Oikawa paragraph 0037, CPU 10) image restoration method of claim 14 (see above), wherein
the applying of the one or more transformations comprises applying the one or more transformations to the target image further based on position information of a lens element that captures each of the plurality of individual images (Oikawa paragraph 0049, lens-pixel matching position information; Oikawa paragraph 0050, distortion correction).
Claim 16: An image restoration apparatus comprising:
a memory storing one or more instructions (Oikawa paragraphs 0037 & 0080, software stored in computer-readable storage medium); and
at least one processor configured to execute the one or more instructions (Oikawa paragraph 0037, CPU 10) to:
receive a target image (Zafeirouli Section III-A, input image) including a plurality of individual images included in a Compound Eye Vision (CEV) image captured by a plurality of lens elements included in a multi-lens array (Oikawa Abstract, paragraphs 0076-0077, and Figures 1-2, images captured by camera 3 by way of a plurality of lens elements in an array 2);
receive pixel position information of the plurality of individual images (Zafeirouli Section I, final paragraph, “we propose” coordinate-based (i.e. based on pixel position information) image restoration; Zafeirouli Section III-D, coordinate information exploited in restoration process);
apply one or more transformations to the target image based on the pixel position information in one or more layers of a trained neural network (Zafeirouli Section III-E and Figures 1-3, network image transformation);
create a restoration image based on the one or more transformations applied to the target image (Zafeirouli Section I, final paragraph, “we propose” network for image restoration); and
output the restoration image (Zafeirouli Section III-E and Figures 1-2, network output),
wherein the CEV image is acquired by overlapping capturing of a same scene with different viewpoints (Oikawa Figure 8 and paragraphs 0076-0077, capturing of a scene with different lenses each at a respective different viewpoint).
Claim 17: The image restoration apparatus of claim 16 (see above), wherein the pixel position information comprises images representing pixel positions in the target image based on two-dimensional (2D) coordinates (Zafeirouli Figure 5, two-dimensional images).
Claim 18: The image restoration apparatus of claim 16 (see above), wherein
the pixel position information comprises a first image, in which, a first value changes in a first axis direction in Cartesian coordinates, and a second image, in which, a second value changes in a second axis direction perpendicular to the first axis direction (Zafeirouli Section IV-B, additional image channels having i and j coordinates ranging from 0 to 1), and
the first image and the second image have a same resolution as the target image (Zafeirouli Section IV-B, i and j image coordinates corresponding to image).
Claim 20: The image restoration apparatus of claim 16 (see above), wherein the pixel position information and the target image are concatenated with each other (Zafeirouli Section III-D, concatenation of coordinate information and image input information).
Claim 21: The image restoration method of claim 1 (see above), wherein the CEV image is acquired based on intensities of rays received by the plurality of sensing elements after passing through the plurality of lens elements included in the multi-lens array (Oikawa Abstract, paragraphs 0076-0077, and Figures 1-2, images captured by camera 3 by way of a plurality of lens elements in an array 2; Oikawa paragraph 0068-0069, brightness values of pixels).
Claims 4-6, 9-12, & 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zafeirouli in view of Oikawa as applied to claims 1 & 16 above, and further in view of Yamaoka (US 20090041378, cited in 10/28/21 Office Action).
With respect to claim 4, Zafeirouli in view of Oikawa discloses the invention of claim 1 (see above).
Zafeirouli in view of Oikawa does not expressly disclose the use of polar coordinates (distance from a center point and angle with respect to a reference line) in describing pixel positions.
Yamaoka discloses the use of polar coordinates in describing pixel positions.
Zafeirouli in view of Oikawa and Yamaoka are combinable because they are from the field of image processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply polar coordinates as taught by Yamaoka in the Zafeirouli in view of Oikawa image processing arrangement.
The suggestion/motivation for doing so would have been to simplify calculations for modifying image attributes (e.g. aberration based on distance from a central point) which are expressed more simply in polar coordinates.
Therefore, it would have been obvious to combine Zafeirouli in view of Oikawa with Yamaoka to obtain the invention as specified in claim 4.
Claim 4: The image restoration method of claim 1 (see above), wherein
the pixel position information comprises a third image, in which, a third value changes based on a distance from a reference point in polar coordinates, and a fourth image, in which, a fourth value changes based on an angle with respect to a reference line (Yamaoka paragraph 0204, use of both orthogonal (i.e. Cartesian) and polar coordinates for pixel position in a distortion correction process), and
the third image and the fourth image have a same resolution as the target image (Zafeirouli Section IV-B, i and j image coordinates corresponding to image).
Applying the above teachings as applied to claim 4 above to claims 5-6, 9-12, & 19:
Claim 5: The image restoration method of claim 4 (see above), wherein the reference point is a principle point of a lens that captures the target image (Oikawa paragraph 0049, lens-pixel matching position information; Oikawa paragraph 0050, distortion correction), or (Note: This is a recitation in the alternative, satisfied by either option) a central point of the target image.
Claim 6:  The image restoration method of claim 1 (see above), wherein
the pixel position information comprises a first image, in which, a first value changes in a first axis direction in Cartesian coordinates, and a second image, in which, a second value changes in a second axis direction perpendicular to the first axis direction (Zafeirouli Section IV-B, additional image channels having i and j coordinates ranging from 0 to 1), a third image, in which, a third value changes based on a distance from a reference point in polar coordinates, and a fourth image, in which, a fourth value changes based on an angle with respect to a reference line (Yamaoka paragraph 0204, use of both orthogonal (i.e. Cartesian) and polar coordinates (i.e. based on angle with respect to a zero degree reference) for pixel position in a distortion correction process, and
the first image, the second image, the third image, and the fourth image have a same resolution as the target image (Zafeirouli Section IV-B, i and j image coordinates corresponding to image).
Claim 9: The image restoration method of claim 1 (see above), wherein the target image includes different levels of degradation based on a pixel position (Yamaoka paragraph 0076, distortion based on pixel location relative to edge of viewfield).
Claim 10: The image restoration method of claim 9 (see above), wherein the degradation is caused by an aberration of a lens used to capture the target image (Yamaoka paragraph 0076, fish-eye lens distortion).
Claim 11: The image restoration method of claim 1 (see above), wherein
the target image comprises at least one low-resolution (LR) image (Zafeirouli Section I, generate high-resolution image from original low-resolution image) with different levels of degradation based on a pixel position (Yamaoka paragraph 0076, distortion based on pixel location relative to edge of viewfield), and
the restoration image is a high-resolution (HR) image in which the degradation is reduced with respect to the at least one LR image (Zafeirouli Section I, generate high-resolution image from original low-resolution image; Zafeirouli Section I, final paragraph, “we propose” coordinate-based (i.e. based on pixel position information) image restoration).
Claim 12: The image restoration method of claim 1 (see above), wherein the image restoration model is trained to output, in response to an input of a reference target image with different levels of degradation (Yamaoka paragraph 0076, distortion based on pixel location relative to edge of viewfield), a reference restoration image with a reduced degradation with respect to the reference target image based on a pixel position and reference pixel position information of the reference target image (Zafeirouli Section I, final paragraph, “we propose” coordinate-based (i.e. based on pixel position information) image restoration; Zafeirouli Section III-D, coordinate information exploited in restoration process).
Claim 19: The image restoration apparatus of claim 16 (see above), wherein
the pixel position information comprises a third image, in which, a third value changes based on a distance from a reference point in polar coordinates, and a fourth image, in which, a fourth value changes based on an angle with respect to a reference line (Yamaoka paragraph 0204, use of both orthogonal (i.e. Cartesian) and polar coordinates for pixel position in a distortion correction process), and
the third image and the fourth image have a same resolution as the target image (Zafeirouli Section IV-B, i and j image coordinates corresponding to image).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/SEAN M CONNER/     Primary Examiner, Art Unit 2663